SULLIVAN, Judge
(concurring in the result):
The only aspect of this case that troubles me is the questioning of appellant while in custody. In my view, all questioning should have ceased since appellant was in custody, had secured counsel, and had unequivocally asserted his rights under Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831. Cf. Connecticut v. Barrett, — U.S. —, 107 S.Ct. 828, 93 L.Ed.2d 920 (1987). After informing the OSI investigators that he had counsel and that counsel had instructed “him not to discuss the investigation” with the OSI, appellant was further asked for consent to search his off-base rented storage locker. This was one question too many. See generally Ari*303zona v. Mauro, — U.S. —, 107 S.Ct. 1931, 95 L.Ed.2d 458 (1987). Asking appellant’s consent to search was a violation of the bright-line rule of Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981). Therefore, normally it would he error to admit any evidence found as a result of such a violation. See generally Colorado v. Spring, — U.S. —, 107 S.Ct. 851, 856, 93 L.Ed.2d 954 (1987); Nix v. Williams, 467 U.S. 431, 442, 104 S.Ct. 2501, 2508, 81 L.Ed.2d 377 (1984). Cf. Michigan v. Tucker, 417 U.S. 433, 445-47, 94 S.Ct. 2357, 2364-65, 41 L.Ed.2d 182 (1974).
However, the exclusionary rule does not require suppression of the evidence found in appellant’s storage locker. See generally United States v. Kozak, 12 M.J. 389 (C.M.A.1982). The record is clear that law-enforcement officials employing proper procedures would have inevitably discovered all relevant evidence in this locker even if appellant had refused to consent to the search. At the time the OSI asked appellant for his consent, the Tucson police and the OSI both knew:
1. There was a string of similar but unsolved burglaries involving the theft of many items prior to March 17, 1984.
2. On March 17, 1984, appellant and Captain Reimer were arrested in the process of committing a burglary off-base.
3. Appellant had confessed to the Tucson police about his participation with Captain Reimer in committing that burglary as well as a number of other burglaries in the Tucson area.
4. The owner of the rental storage locker warehouse, after reading a newspaper account of appellant’s and Captain Reimer’s participation in the March 17 burglary, informed the police that both appellant and Reimer had rented storage lockers in his warehouse.
5. The types of items taken in the burglaries were items that could be concealed in a rental storage locker.
With this knowledge, the Tucson police could,* and in my view should, have obtained a warrant from a local judge authorizing a search of appellant’s rental storage locker. Thus, even without appellant’s consent, the police, using proper procedures, would have inevitably discovered the items in the locker. As the Supreme Court said in Nix v. Williams, 467 U.S. at 444, 104 S.Ct. at 2509:
If the prosecution can establish by a preponderance of the evidence that the information ultimately or inevitably would have been discovered by lawful means...then the deterrence rationale has so little basis that the evidence should be received.
(Footnote omitted.) In the instant case, the doctrine of inevitable discovery removes any taint to the evidence obtained as a result of the improper questioning of appellant. These words of the Supreme Court in Nix are especially applicable here: “The purpose of the inevitable discovery rule is to block setting aside convictions that would have been obtained without police misconduct.” Id. at 443 n. 4, 104 S.Ct. at 2509 n. 4.
I join in affirming appellant’s conviction.

 The police officer’s opinion to the contrary (R. 217) is not controlling. See Florida v. Royer, 460 U.S. 491, 507, 103 S.Ct. 1319, 1329, 75 L.Ed.2d 229 (1983) (plurality opinion).